 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    HENDRIK BLOCK,                                  Case No. 1:19-cv-00905-DAD-EPG

12                        Plaintiff,                  ORDER DIRECTING CLERK OF COURT TO
                                                      CLOSE CASE IN LIGHT OF PLAINTIFF’S
13            v.                                      VOLUNTARY NOTICE OF DISMISSAL
14    SHAAN SHANNON STORES, INC. et al.,
                                                      (ECF NO. 9)
15                        Defendants.
16

17          Plaintiff Hendrik Block filed a notice of voluntary dismissal, with prejudice, pursuant to

18   Federal Rule of Civil Procedure 41(a)(1)(A)(i), as Defendants had not filed an answer or motion

19   for summary judgment and no counterclaim had been filed. Accordingly, in light of the dismissal,

20   the Clerk of Court is directed to close this case.

21
     IT IS SO ORDERED.
22

23      Dated:     August 23, 2019                            /s/
                                                          UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                          1
